DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 12/15/19 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
	Applicant's election without traverse of Group I in the reply filed on 3/17/21 is acknowledged.
Status of the Application
	Claim(s) 1-18 is/are pending.
	Claim(s) 4-7, 10-12, and 14 is/are withdrawn.
	Claim(s) 1-3, 8-9, 12-13, and 15-18 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-3, 8-9, 12-13, and 15-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Imhof (US 20170359888 A1) in view of Hughes et al. (US 20150200029 A1) [hereinafter Hughes].
	Regarding claim 1, Imhof teaches a uniaxial counter-propagating monolaser atom trap for cooling and trapping atoms with a single a laser beam (see [0021]), the uniaxial counter-propagating monolaser atom trap comprising: 
	
	a light source (see above fig 5) 
	

		
		
		
	an optical diffractor (see surface on fig 3, fig 5: 6a-d, [0035]) 
		a diffraction surface (see 6a-d) opposing the light source (see fig 5); 
		a slower surface (see lower part in fig 3) opposing the 
		
		
		a plurality of diffraction gratings (see 6a-d) disposed on the diffraction surface (see on surface) and comprising: 
			a first diffraction grating (see e.g. 6a) that receives the primary light from the light source and produces first reflected light from the primary light, the first reflected light moving in a first light reflection direction (see fig 5); 
			a second diffraction grating (see e.g. 6b) that receives the primary light from the light source and produces second reflected light from the primary light, the second reflected light moving in a second light reflection direction (see fig 5); and 
			a third diffraction grating (see e.g. 6c) that receives the primary light from the light source and produces third reflected light from the primary light, the third reflected light moving in a third light reflection direction (see fig 5); 
	the trapping region (see at 20) interposed between the optical diffractor and the light source (see fig 5) and that: 
		receives the first reflected light, the second reflected light, and the third reflected light (see fig 5) such that the first reflected light, the second reflected light, and the third reflected light intersect in a reflected light intersection volume (see 22) in the trapping region to form trap light from the first reflected light, the second reflected light, and the third reflected light (see fig 5); 
		receives the slowed atoms (see atoms that end up in 18) in the trap light (see atom trapped in 22); and 

	Imhof fails to explicitly disclose the positions of the atom source and light source, or overall device structure. Imhof fails to explicitly disclose an atom source that provides primary atoms, such that the primary atoms move in an atom primary direction; a light source opposing the atom source and that produces primary light, the primary light propagating in a light primary direction, the light primary direction opposing the atom primary direction such that the primary light counter-propagates relative to the primary atoms; an atom slower interposed between the atom source and the light source and that: receives the primary atoms from the atom source; receives the primary light as slowing light; subjects the primary atoms to the slowing light; and slows the primary atoms to form slowed atoms from the primary atoms in response to interaction of the primary atoms with the slowing light, the slowed atoms moving in the atom primary direction; the optical diffractor interposed between the atom slower and the light source and comprising an atom transfer wall that bounds an atom transfer aperture; the atom transfer aperture that communicates the slowed atoms to a trapping region from the atom slower and communicates the primary light to the atom slower from the trapping region. 
	However, Hughes teaches a specific uniaxial light and atom source system, which enables more effective heat management, compact design, and use of more source materials (see Hughes, [0021,22]), said system comprising an atom source (see Hughes, source material, fig 1: 130) that provides primary atoms, such that the primary atoms move in an atom primary direction (see up); a light source (see 104, [0026]) opposing the atom source and that produces primary light (laser light), the primary light propagating in a light primary direction (down), the light primary direction opposing the atom primary direction such that the primary light counter-propagates relative to the primary atoms (see fig 1); an atom slower (see e.g. precooler, 134) interposed between the atom source (see 130) and the light source (see 140) and that: receives the primary atoms from the atom source (see [0028]); receives the primary light as slowing light (see fig 1, [0025]); subjects the primary atoms to the slowing light (see [0025]); and slows the primary atoms to form slowed atoms from the primary atoms in response to interaction of the primary atoms with the slowing light (natural result of interaction w laser, see [0026], see also providing cooling, [0028]), the slowed atoms moving in the atom primary direction (see fig 1). Furthermore, Hughes teaches wherein [the trapping area] (see 116) is interposed between the atom slower and the light source (see fig 1); and comprising an atom transfer wall (see on 114) that bounds an atom transfer aperture (see 118); the atom transfer aperture that communicates the slowed atoms to a trapping region from the atom slower and communicates the primary light to the atom slower from the 
	
	Regarding claim 2, the combined teaching of Imhof and Hughes teaches a flow tube (see Hughes, filter structure, 114 and standoffs, 120) disposed on the slower surface (see fig 1, defining slower as the upper section of 126) and opposing the atom source and that receives the slowed atoms from the atom slower (see fig 1) and communicates the slowed atoms from the atom slower to the trapping region through the atom transfer aperture (at top of 118).
	Regarding claim 3, the combined teaching of Imhof and Hughes teaches the trapping region further comprises a magneto-optical trap (see Hughes, [0023], Imhof, abstract).
	Regarding claim 8, the combined teaching of Imhof and Hughes teaches the first diffraction grating comprises a first set of linear grating lines; the second diffraction grating comprises a second set of linear grating lines; and the third diffraction grating comprises a third set of linear grating lines (see Imhof, fig 5, see [0035,55]).
	Regarding claim 9, the combined teaching of Imhof and Hughes teaches the first set of linear grating lines, the second set of linear grating lines, and the third set of linear grating lines are arranged on the diffraction surface in three truncated triangles (see Imhof, fig 5), wherein the atom transfer aperture is centrally disposed among the three truncated triangles (see fig 5, fig 3);
	Regarding claim 12, the combined teaching of Imhof and Hughes teaches a first permanent magnet (see Imhof, [0058,65]) Nerwin v. Erlichman, 168 USPQ 177, 179. See also, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (finding how it would have been obvious to a person having ordinary skill in the art to change a shape as a matter of design choice).
	Regarding claim 13, the combined teaching of Imhof and Hughes teaches the optical diffractor further comprises a fourth diffraction grating (see Imhof, fig 5: 12d) that receives the primary light from the light source and produces fourth reflected light from the primary light, the fourth reflected light moving in a fourth light reflection direction (see fig 5).

	Regarding claim 15, Imhof teaches an optical diffractor (see surface on fig 3, fig 5: 6a-d, [0035]) for cooling and trapping atoms with a single a laser beam, the optical diffractor comprising:
	a diffraction surface (see 6a-d); 
	a slower surface (see lower part in fig 3) on a side of the optical diffractor opposite the diffraction surface (see fig 3);
	
	
	a plurality of diffraction gratings (see 6a-d) disposed on the diffraction surface (see on surface) and comprising: 
		a first diffraction grating (see e.g. 6a) that receives the primary light from a light source (see above in fig 3,5, required for intended operation of system) and produces first reflected light from the primary light, the first reflected light moving in a first light reflection direction (see fig 5); 
		a second diffraction grating (see e.g. 6b) that receives the primary light from the light source and produces second reflected light from the primary light, the second reflected light moving in a second light reflection direction (see fig 5); and 
		a third diffraction grating (see e.g. 6c) that receives the primary light from the light source and produces third reflected light from the primary light, the third reflected light moving in a third light reflection direction (see fig 5), 
	wherein the diffraction gratings reflects the primary light as the first reflected light, the second reflected light, and the third reflected light respectively along the first light reflection direction, the second light reflection direction, and the third light reflection direction into the trapping region (see inside fig 5: 22) so that the first reflected light, the second reflected light, and the third reflected light 
	Imhof fails to explicitly disclose an atom transfer wall that bounds an atom transfer aperture; the atom transfer aperture that communicates slowed atoms to a trapping region from an atom slower and communicates primary light to the atom slower from the trapping region.
	However, Hughes teaches a specific uniaxial light and atom source system, which enables more effective heat management, compact design, and use of more source materials (see Hughes, [0021,22]), said system comprising an atom source (see Hughes, source material, fig 1: 130); an atom transfer wall (see on 114) that bounds an atom transfer aperture (see 118) that communicates slowed atoms to a trapping region from the atom slower (see e.g. precooler, 134, and/or top part of 126) and communicates the primary light to the atom slower from the trapping region (see fig 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hughes to enable the intended operation of the system of Imhof, and enable the ability to provide effective heat management, compact design, and flexibility to use more source materials, in the manner taught by Hughes. 

	Claim 16 is rejected for similar reasons as claim 8, above. 
	Claim 17 is rejected for similar reasons as claim 9, above. 
	Regarding claim 18, the combined teaching of Imhof and Hughes teaches a process for cooling and trapping atoms with the uniaxial counter-propagating monolaser atom trap of claim 1, the process comprising providing primary atoms from the atom source (see Hughes, fig 1: 130, [0028]), such that the primary atoms move in the atom primary direction (upward, see fig 1; Imhof, fig 3,5); producing, by the light source (see Hughes, 104), primary light, the primary light propagating in the light primary direction (downward), the light primary direction opposing the atom primary direction (see fig 1; Imhof, fig 3); counter-propagating the primary light relative to the primary atoms (see same); receiving, by the atom slower (see e.g. 134), the primary atoms from the atom source (see 130); communicating the primary light to the atom slower from the trapping region (see fig 1); receiving, by the atom slower, the primary light as slowing light (see [0025]); subjecting the primary atoms to the slowing light (see same); slowing the primary atoms by the slowing light (see same); forming the slowed atoms from the primary atoms in response to interaction of the primary atoms with the slowing light, the slowed atoms moving in the atom primary direction (see fig 1); communicating, by the atom transfer aperture (see at 118), the slowed atoms to the trapping region from the atom slower; receiving, by the first diffraction grating (see 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881